Citation Nr: 0936296	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acute 
respiratory disease.

2.  Entitlement to service connection for bilateral foot 
pain.

3.  Entitlement to service connection for lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1979 to June 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO). 


FINDING OF FACT

No competent medical evidence links the Veteran's current 
respiratory disease, bilateral foot pain or lower back strain 
to her active duty service.  


CONCLUSION OF LAW

The Veteran's claimed acute respiratory disease, bilateral 
foot pain and lower back strain were not incurred in or 
aggravated by her active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic.  Continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

In this case, the Veteran has made three claims for service 
connection, alleging that her current disabilities were all 
incurred in service.  For each claim, the Veteran can point 
to specific in-service incidents which she believes are 
related to her current disabilities.  The Veteran's claims 
must be denied, however, as her disabilities are not shown by 
competent medical evidence to be related to any incident in 
service.  

I.  Service Connection for an Acute Respiratory Disease

The Veteran was seen twice while on active duty for a 
respiratory ailment, once each in November and December 1979.  
The Veteran was admitted to an Army hospital for two days for 
the November episode and for one day in December.  Her 
treatment records do not state the cause of the complaints, 
nor are there any subsequent records of complaints of or 
treatment for a respiratory disease.  

There is no evidence of any significant respiratory symptoms 
until many years after service.  In an August 2002 
examination, the Veteran told Dr. Mark Hoffmann that though 
she had suffered from shortness of breath days before, the 
problem resolved itself.  The Veteran sought treatment at 
Merrill Station Primary Care Center (Merrill Station) a month 
later in October 2002 for difficulty breathing.  An x-ray 
revealed that she had granulomas on her lungs, which the 
doctor stated was most likely due to histoplasmosis - an 
"infection resulting from the inhalation or ingestion of 
spores of histoplasma capsulatum."  Norris v. West, 11 Vet. 
App. 219, 221 (1998) (citing Dorland's Illustrated Medical 
Dictionary 770 (28th ed.1994)).  Pulmonary function testing 
revealed that the Veteran had normal forced vital capacity 
and forced expiratory volume in one second.  The testing 
physician found that the Veteran had a borderline restrictive 
ventilatory impairment.  

A July 2004 radiology report from Arlington Imaging Center 
echoed the findings from Merrill Station.  The radiologist 
reported a nodule in the upper right lung, and she stated 
that it was likely a calcified granuloma.  The radiologist 
further stated that the Veteran most likely had granulomatous 
disease that had since healed.  

Currently, the Veteran complains of running out of breath 
after minimal exertion.  The Veteran underwent a VA 
respiratory examination in December 2006.  At the 
examination, the Veteran reported symptoms of dyspnea and 
wheezing, yet most of the clinical findings made by the 
examiners were normal.  A radiologist found no abnormalities, 
reporting that the Veteran's lungs were expanded and clear 
and that her heart and mediastinum were normal.  Her 
pulmonary function tests revealed that while she had a 
moderately severe restrictive defect, there was no 
obstructive defect and diffusion capacity was normal.  As a 
result, the examiner diagnosed the Veteran as having a 
moderate restrictive ventilatory dysfunction.  

Despite the Veteran's in-service treatments and current 
diagnosis, service connection is not warranted because there 
is no nexus between the Veteran's current moderate 
restrictive ventilatory dysfunction and the acute respiratory 
ailments she experienced in service.  In the Veteran's 
December 2006 respiratory examination, the examiner stated 
that it would be speculative to link her current disability 
to service.  The examiner noted the fact that approximately 
four years after her in-service treatment, the Veteran had a 
normal physical examination in March 1984.  Additionally, 
none of the Veteran's private physicians have connected her 
current respiratory disability to her active service.  

In a July 2006 statement in support of her claim, the Veteran 
attributed her current respiratory ailment to being exposed 
to tear gas during basic training.  She believes this 
exposure to be responsible for the granulomas which appeared 
on her later x-rays.  Neither of the radiologists who noted 
the granulomas came to the same conclusion.  Further, the 
Veteran is not a medical expert, and she is therefore not in 
a position to offer a statement as to the etiology of the 
granulomas.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Veteran further alleges that the October 2002 pulmonary 
function test given at Merrill Station is inaccurate because 
the examiner forced the Veteran to retake the examination 
until a normal reading was obtained.  In this case, however, 
the Board relies more heavily on the December 2006 VA 
respiratory examination (whose findings largely mirror the 
earlier private exam), and the Veteran has made no complaints 
regarding its veracity.  

As there is no evidence of a nexus between the Veteran's 
current moderate restrictive ventilatory dysfunction and the 
acute respiratory disease she experienced in service, the 
Board finds that the Veteran's respiratory disease was not 
incurred in or aggravated by her active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.  

II.  Service Connection for Bilateral Foot Pain

The Veteran was treated in service in December 1979 for pain 
in her feet.  The doctor noted that the Veteran's Achilles 
tendons were irritated, and he issued foot pads to the 
Veteran.  There is no subsequent record of complaints, 
diagnoses or treatment for foot pain later in service.  

None of the private treatment records submitted by the 
Veteran establish a nexus between her current foot pain and 
the symptoms she experienced in service.  In fact, none of 
the records mention that the Veteran suffered from foot pain 
at all.  Though complaints of leg and ankle pain began in 
December 2000 and continued through the early part of 2001, 
Dr. Fara Nadal (the Veteran's primary care physician at the 
time) recorded the Veteran's complaints without making a 
diagnosis.  There were no specific complaints of foot pain at 
these or any other times.  

The Veteran was afforded a VA feet examination in December 
2006.  The Veteran reported to the examiner that she had 
pain, swelling and stiffness in the plantar aspect of both 
feet.  The examiner found that the Veteran was able to stand 
for 15-30 minutes and walk a quarter mile.  The Veteran had a 
normal gait, neither foot had painful motion, and the 
examiner found no objective evidence of swelling, tenderness 
or instability in either foot.  The only conditions that the 
examiner found were superficial varicosities on both feet and 
subjective tenderness of the anterior ankle of the left foot.  
The examiner thus diagnosed the Veteran with superficial 
varicosities and bilateral low extremity edema.  

Here again, the examiner found the Veteran's current 
disabilities to be unrelated to her past problems.  
Specifically, the examiner stated that the superficial 
varicosities and intermittent bilateral low extremity edema 
are different conditions than the bilateral Achilles 
tendonitis from which the Veteran suffered while in service.  

The Veteran has stated that the bilateral foot pain she 
experiences today is related to her in-service bilateral foot 
pain.  Specifically, she alleged in her July 2006 statement 
that her feet swelled during active duty because of her 
boots.  The Veteran's service treatment records do show that 
she was ordered to wear tennis shoes for a week after seeking 
treatment for her bilateral foot pain in December 1979.  The 
records do not, however, show any treatment for bilateral 
foot pain in the remainder of service, following service or 
during the pendency of this appeal.  Here, the length of time 
between the Veteran's in-service treatment and her later 
complaints of bilateral foot pain is probative.  In making 
its decision, the Board may consider the length of the period 
following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Though the 
Veteran's treatment occurred in 1979, there is no record of 
further complaint until 25 years later.

As the Veteran's current foot disabilities differ from the 
condition for which she was treated in service, the Board 
concludes that the Veteran's claimed bilateral foot pain was 
not incurred in or aggravated by her active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

III.  Entitlement to Service Connection for Lower Back Strain

The Veteran complained of back pain in May and June of 1980.  
In May, she was seen for back pain during the first trimester 
of her pregnancy.  In June, a doctor reported swelling in the 
lower part of the Veteran's back.  At that time, the Veteran 
was instructed not to lift anything over 10 pounds, not to 
stand for long periods of time, and not to stoop.  No formal 
diagnosis of her back pain was rendered at either time.  

Private treatment records reflect that the Veteran sought 
treatment at the Merrill Station Primary Care Center in 
September 2004.  At that time, the Veteran stated that her 
back pain had been occurring for two weeks.  The examiner's 
diagnosed the Veteran as suffering from sacroilitis.  The 
Veteran sought further treatment for her back from Baptist 
Medical Center in October 2005.  The Veteran was diagnosed as 
suffering from sciatica and fibromyalgia.  There are no 
further records of her treatment at that time.  

The Veteran underwent a VA spine examination in January 2007.  
At that examination, the Veteran reported to the examiner 
that she had sharp pains in her lower back, and that these 
pains were severe, lasting for hours.  She further reported 
decreased motion, stiffness and weakness in her lower back.  
After finding most of the Veteran's examination results to be 
normal, the examiner diagnosed the Veteran as suffering from 
a lumbar strain.  

Here again, the VA examiner did not connect the Veteran's 
current disability to her active service.  In the examiner's 
opinion, it was less likely than not that the Veteran's in-
service complaints of back pain have caused her present 
diagnosis of a lumbar strain.  The examiner noted that a 
March 1984 physical did not include complaints of back pain.  

The Veteran believes that there is a connection between her 
current disability and her in-service complaints of lower 
back pain.  In her July 2005 Notice of Disagreement, she 
stated that she weighed only 98 pounds when she entered 
service, yet she was forced to carry duffel bags weighing 50-
100 pounds.  
Again, however, the Veteran is not a medical expert.  While 
the Board accepts and has considered her testimony as to her 
symptoms, she is not competent to testify as to the etiology 
of her disability.  See Espiritu, 2 Vet. App. at 494-95 
(1992).

Her claims of continuity of symptoms are also undermined by 
other medical evidence in the file.  For example, the Veteran 
was examined by Dr. Mark Hoffmann in August 2002 in relation 
to her chronic right shoulder and arm pain.  Dr. Hoffmann 
found no pain on palpation over the upper or lower back, and 
that the Veteran had good range of motion of her back.  

As there is no nexus between the Veteran's current back 
disability and the back complaints for which she received 
treatment in service, the Board concludes that the Veteran's 
claimed lower back strain was not incurred in or aggravated 
by her active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
3.303

IV.  Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2005 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  In 2006, 
the Court of Appeals for Veterans Claims ruled that VA must 
inform claimants of all five elements of a service connection 
claim, including how VA assigns disability ratings and how an 
effective date is established.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran received this additional 
notice in a March 2006 letter, sent prior to the May 2006 
Statement of the Case.  As the case was thereafter 
readjudicated, the timing of the notice presents no prejudice 
to the Veteran.

Next, VA has a duty to assist the Veteran in the development 
of her claim.  This duty includes assisting her in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained both the Veteran's service treatment 
records and her VA medical records.  The Veteran submitted a 
number of private records concurrent with her claim, and she 
provided others throughout the appeal period.  The Veteran 
was afforded three VA compensation and pension examinations, 
each relevant to a specific claim.  The Board notes that the 
evidence already of record is adequate to allow resolution of 
the appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  




ORDER

Service connection for an acute respiratory disease is 
denied.  

Service connection for bilateral foot pain is denied.  

Service connection for lower back strain is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


